Case 18-55697-lrc    Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23              Desc Main
                               Document      Page 1 of 23




        UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT




        CASSANDRA JOHNSON-LANDRY }
        DEBTOR                   1                       BRC 18-55697LRC
                                 1




        ADDENDUM TO: OBJECTION TO CLAIM NUMBER 3 (21457005) Valeri
        Bumough

        CASSANDRA JOHNSON-LANDRY, Debtor, currently submits email by Valeri
        Burnough, as Debtor per email (EXHIBIT A), Document was submitted via email
        and does not contain the signature of the submitter. Due to submitter currently
        deceased both, signature authenticity and validity of submission by submitter is not
        verifiable. (EXHIBIT B). Please note SUBMITTER DIED ON DEBTOR'S
        BIRTHDAY 11/2/2020. Who's blaming it on Covid?

        ON 2.2.21 Chapter 7 Trustee mailed a copy of the Notice (EXHIBIT C) of
        Trustees Final Report and Application for Payment for Compensation to
        VALR1 BURNOUGH C/O CASSANDRA JOHNSON-LANDRY, DEBTOR.
        There was not trust created prior to her untimely death. In addition, to being
        aware of her departure.

        ALSO. THE INDIVIDUAL WHO HIT DEBTOR IN HER SECOND AUTO
        ACCIDENT COMITTED SUICIDE ON 11/1/2017 WHICH, WAS ONE DAY
        PRIOR TO DEBTOR'S BIRTHDAY 11/02.

        THIS APPEAR TO NOT BE COINCIDENTAL. Per investigation it appears both
        claims were paid and stolen for Debtors Estate, Debtor suspects to Bankruptcy
        Officials and their assistants such as Attorneys and others. DEBTOR IS
        REQUESTING DOJ INVESTIGATION OF BOTH individuals.




                                                                          Filed in U.S. Bankruptcy Court
                                                                                 Atlanta, Georgia
                                         RY, PRO-SE
Case 18-55697-lrc    Doc 381     Filed 05/24/21 Entered 05/24/21 15:30:23           Desc Main
                                Document      Page 2 of 23




        UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT

                              CERTIFICATE OF SERVICE


  I, CASSANDRA JOHNSON-LANDRY, Debtor currently submit Certificate of Service
  ADDENDUM TO: OBJECTION TO CLAIM NUMBER 3 (21457005) Valeri Bumough
  241 day of May 2021. Debtor is over the age of 18 years. COS and Addendum to Objection will
  be mailed by the USPS to:



        DELONG CALD WELL BRIDGERS
        FITZPATRICK AND BENJAMIN LLC.
        3100 CENTENNIAL TOWER
        101 MARIETTA STREET
        ATLANTA, GEORGIA 30303


        S.GREGORY HAYS, CHAPTER 7 TRUSTEE
        2964 PEACHTREE ROAD, SUITE 555
        ATLANTA, GEORGIA 30305

        HERBERT BROAD FOOT, ESQ
        2964 PEACHTREE ROAD, SUITE 555
        ATLANTA, GEORGIA 30305




        24" DAY OF MAY 2021




         CASSANDRA        HNSON           RY, PRO SE
Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                              Document      Page 3 of 23




                                  EXHIBIT A




                                         8
Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23         Desc Main
                              Document      Page 4 of 23




        UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT



        CASSANDRA JOHNSON-LANDRY }
        DEBTOR                                           BRC 18-55697LRC




        OBJECTION TO CLAIM NUMBER 3 (21457005) Valeri Burnough

        CASSANDRA JOHNSON-LANDRY, Debtor, currently objects to the above claim.
        The Creditor is currently deceased. Further investigation revealed no trust was
        established prior to her death in 2020. In addition, Debtor was made aware of claim
        being filed in order to dissolve agency for purposes of covering illegal activity
        uncovered by, Debtor. Appeared illegal activity involved Debtor's previous business
        partner. The Claimant was an employee of the ATTACHMENT AND BONDING
        CENTER OF ATLANTA, LLC. This is a commercial claim and should not appear in
        Debtor's personal bankruptcy case. Previous documentation objecting to claim was
        submitted in 2018. Debtor did not owe any outstanding payments to Claimant. The
        ATTACHMENT AND BONDING CENTER OF ATLANTA LLC, did not file
        bankruptcy. Although the Debtor was the CEO of the agency, the claimant did not
        work for CASSANDRA JOHNSON-LANDRY, DEBTOR. (EXHIBIT A)


            Day of Ma

                         Ot,,,)iftle
        CASSANDRA JOHCON-L •           DP   ,   PRO-SE
Case 18-55697-lrc    Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23           Desc Main
                               Document      Page 5 of 23




         UNITED STATES BANKRUPTCY COURT OF GEORGIA NORTHERN DISTRICT

                              CERTIFICATE OF SERVICE



         I, CASSANDRA JOHNSON-LANDRY, Debtor currently submit Certificate of Service
         regarding OBJECTION TO CLAIM NUMBER 3 (21457005) Valeri Burnough on the
         18th day of May 2021. Debtor is over the age of 18 years. COS and Objection will be
         mailed by the USPS to:


         DELONG CALDWELL BRIDGERS
         FITZPATRICK AND BENJAMIN LLC.
         3100 CENTENNIAL TOWER
         101 MARIETTA STREET
         ATLANTA, GEORGIA 30303


         S.GREGORY HAYS, CHAPTER 7 TRUSTEE
         2964 PEACHTREE ROAD, SUITE 555
         ATLANTA, GEORGIA 30305

        HERBERT BROADFOOT, ESQ
        2964 PEACHTREE ROAD, SUITE 555
        ATLANTA, GEORGIA 30305




         18TH DAY OFA AY 2021


                  1131,9itwo
        CASSANDRAViNSOt                 DRY, PRO SE
Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                              Document      Page 6 of 23




                              EXHIBIT A
          Case 18-55697-lrc           Doc 381       Filed 05/24/21 Entered 05/24/21 15:30:23                       Desc Main
                                                   Document      Page 7 of 23



  ?sire f (jese Window

   Subject; Valerie Burnough
     Fromeinfte,Wardamentalhealthgeorgia.porn
     Dare: Thu, Jun 09, 2016 10:32 am
        To: cassandra©rnentalhealthgeorgia.corn
       411111mimodiniellisiumillimme
   November 2015, I contacted Valerie via email as the new DFCS Service Manager to come into the office to staff/review her :eases.
   See informed me at that time that she did not have any cases and told DFCS case managers on the cases she serviced that she
   was no finger employed with the agency because she had not been paid and they should look for another provider to transport Al
   Iii d time I asked her why didn't she inform ABC to reassign the cases to another worker and she did not respond.

   December 2015, I contacted Valerie came into the office stating that she was not paid for half of the month of July and none of
   ALigust or September and was seeking payment At that time, I pulled notes and only located July. There were no notes for Anus`
   or E':epternber 2015. I provided Valerie with a total for some of July invoice still owed as the agency was awaiting DFCS payment
   as they had a obtain a WAIVER for payment from their State Office. I discussed this issue with Ms. Landry and she Instructed me to
   contact Valerie and allow her to resubmit her notes for the missing months she was not paid, which were August and September
   2115. Valerie was contacted via email and telephone to resubmit the notes as they would be processed for payment Valetie c.l.en a
   to 'he office and submitted only the month of August and stated she could not locate September 2015 on her computer, hoelever t)
   give ler until the next day to locate. Ms, Landry agreed and allowed Valerie the next day by close of business (5prn) to submit the
   September 2015 notes. The next day Valerie was emailed by myself as to the agreement . Valerie telephoned the next day and
   stated that she could not locate them but to process August and await the approval of the DFCS waiver for payment to the agency

   Mich 2015, Valerie was contacted via telephone and a voice message was left that the payment was received for the wai,/er
   :dung with August notes and that her cheek is ready and to call to confirm her address. No response was ever received from her Es
   of LH date.

    Mo. Valerie Burnough did not provide the agency with a letter of resignation as to the allegations as well as informing the agency
    to Ieassige the cases she serviced to another worker within Attachment and Bonding, but instead informed DFCS case managers
    to lind another provider Supervisor D'Londa Lanier reported to me that the Bridges case was assigned to Valerie and afte - her
     'epartuna ;:he was forced to obtain assistance for transportation from anther agency as Valerie stated to her that she was no
     3nger employed with the agency and there wasn't anyone else with ABC available to take the case The agency regained the
    ca sa for services in May 2016 after Ms. Lanier learned that this Information was not true and ABC indeed had staff to service the
    chit ken and family. ABC lost revenue due to the statements made by Valerie indicating that the agency could not provide senecei
    from tie months of September 2015 thru April 2016. The case was scheduled for services thru ABC in May 2016.



     litilnhllll
    3548 F tabersham at
    McAor, GA 30084
    678-406-707 Office

    CONFIDENTIAL NOTICE: This message (including attachments) is covered by the Electronic
    Communications Privacy Act (18 U.S.C. sections 2510-2521) and the HIPAA Regulation
    (elliCli:F Parts 160-164) or other confidentiality information. This e-mail and its
    EiI tat hments may contain MENTAL HEALTH GEORGIA proprietary information that is
    pri vil egad, confidential or subject to copyright belonging to MENTAL HEALTH GEORGIA AND
    This e-mail is intended solely for the use of the individual or entity to which it is addressed,
        yov.0 are not the intended recipient of this e-mail, or the employee or agent responsible or
    th'liveiing this e-mail to the intended recipient, you are hereby notified that any
    dissemination, distribution, copying or action taken in relation to the contents of and
    attachments to this e-mail is strictly prohibited and may be unlawful. If you have receiived
    thbs e-mail in error, please notify the sender immediately and permanently delete the
    original and any copy of this e-mail.




                                               Copyright 02003-2016. All rights reserved.



MUM tilin1111111111111111Minmaioweivoor
            Case 18-55697-lrc                        Doc 381              Filed 05/24/21 Entered 05/24/21 15:30:23                                                        Desc Main
                                                                         Document      Page 8 of 23


                                                                      Lj CORRECTED (11 checked)
 1 Wu-Evan I. strew andninn. cilY er Inwn. again OrPnWInon• comb%                       1R                                     OMEI No. 1545.0115
   ZIP Of Itov4;nr*bsebe code, end lelephenet number
    AT7ACIIMENT AND BONDING CENTER
    OF ATI.AN'IrA LLC
    ./547 HABERSIIAM AT NORTHLAKE BUILDING F
                                                                                        2 Noyeltes
                                                                                        $
                                                                                                                             2015
                                                                                                                            Ram1099-11111SC
                                                                                                                                                                     Miscellaneous
                                                                                                                                                                            Income
' - TC101- ER, GA 30084                                                                 3 C/ther income                        4    Federal Income toot setheold
           4069707                                                                                                         1
  PAMT 3 Fedenill Itheillketion (Unbar                                                                                                                                         Copy ID
                                             RECIPIENT'S idenslostionlItenber           5 ratting boat stomas                  6 Vodka end heath ore portents
           IMIMMINE0                                   egfINANINS                                                                                                         For Recipient
  lic7itiWFium ter (see )nstruction:I)                    FATCA filerattireftelint            onemployeemapensalion            8    subeitms Kissers; in lieu of
                                                                                             N                                     dlvidends or Interest
                                                                                                                                                                           Mao knocnor1 hitt
                                                                                                                                                                             Inifornmelon oCIO b
   RE:11/013 ray, dideddreeketyalis        ar meta; country, andEPre- beep patst cab                        7245.70                                                          Wang furnehocl •
                                                                                                                                                                          the Intemei Ravorolo
   VALIMI BURI4OUGH                                                                     9 Feri a made drect sales of       10 Prop Inseam peocceds                          Sontioo. irytan

 nolli
                                                                                                                                                                               roquinod 1,3
                                                                                          *000 or mars demeanor                                                            MONO. esteaelce
                                                                                                                                                                                penally or c*ta tr
                                                                                          products tie a buyer                                                                 earneeen May t
                                                                                          (recipient) kr nude      0                                                         on0000dl .1 you If
                                                                                                                                                                                  Mks inallOO 4
                                           12                                          13 Excess golden peaschuo           14 Ocoee PreCeedo Paid                          troubbio ondl Ua Wi
                                                                                                                                                                             cletornente thez It
                                                                                          Payments                                  on morneY                                     Ives not teen
                                                                                                                                                                                       rt,PG-ee
 I fit Seat:01109A defernithi               16b SeCtiOn 4094 inctOrne                  16 Mate tat Yettieheld              17 SbateiPayees state no                  15    State incomit

                                                                                        /6
Form UV1P4WSC                     (Keep for your recorgel.)                                                                        Department Of the Treasury. Internal Revenue Soot te


betas it s I dad If kitten lumber. For yarrprolostim. nes    ccpyrtglie„, and Walls an Scherble E (Foreri1040). Ebeeeef.             yew secteltes. Repert onthe other incone ire oF Ftan 04a
fam Inv Mau or the lest Medd* If YOU( *mini mufti            payment& forest:0db; Inlerssiesexeleineid nate lxix7 UdeJa.Ms,
                                                                                                                         .               Fbrm 1040190.
nunestritiltt), inolitual lapared ilenHcalort nember         Fad royalties an timber, cook and Inst de, see Pub 544.
                                                                                                                                     Bat 9.11 docked, $6,003 cr mode of add or coreureer pro tras
(111N). 4:aba1hi lemayer Identicsecn numter (411114).        Box 3. General/A report kis snood en tie 'Ober Scone fro of             was reid to yak on rebuyedt dep abccremis ern, a idler seri.
tkeraver, animus he recated you- complete ideriticetbn       Pam 1040 (cr Fog:1040NR) and kliebb homage-it lhe anoint                Adder inuurit does not have to be ohms Generale', ricc a an
Noe:uric hie /acrid, share scpleetisto dale srelfer lad      ehown may be payments leaked as he berstioluyota deceased               Same torn your ode of themprodude on &halm 0 (Fain
goyired tuti.                                             employes prizes amuck Lode dirsopes base swim patio, d                     1040.
AccoUril nemIsd..4ey 'rowan =our* or ether mime           drier loath,'rains, US Pub 625.1111 41 Ps& cr tuabessircane,               640 10. Report ttisamara as Sehridtie F (Form 104).
ro new ha par etelbucl b defog ebb ye/Adamant,           repot  this onost an Ikheduls C or F Om 1040).
gtTCJt1lli riewlitornitnt Ifbe RiTCA firs recoils mot tag Box 4 among backup WithhOki re Or wilt, hciernu an titian pen*0
                                                                                                                                     Sac 23. arose your tool eameniatIset d seems eaten
   dpidsidP0 poprIsiesdloci on thisFam 1099 to Way prone. Gem rely, a pm yor au MUM* wItthold if you dd tel furrbh                   Pun dub paymeres abeam a2011 mast tax Set flit Ft nil
                                                                                                                                     1040 (a Font 010N10 lfllttdcrisfty Moe to rtFc it.
ite dupla 4 nada It nabob:gratin:meet You deo MIN have your *mayor identical es number. Fee Pam 1N-0 ant Putt 5C6 fcr
sling sodomy Seethe Inductee:ate Form 11935.              more Irfametion Rebottles arrow* myoud iros M3 tax robin as !ex            BCE 14 Stows won pre ceedsprid to at stoney incentive:flan
      wisdom may be subject bessikinellottood             MOW.                                                                       obi lade services Repot only the taxable pat e Mem s a:
                                                          Bailin mount In fib Me means holating boat aver**                          yox retro
         ted nitIncene Iron oet-cropldonerg 10340 or me lb
ye4 miff* brutes and =cute year SEW co Stedie             as sign) you eelfenpbyed Report Meant:Int cin Schedrie C (Pam              Bee 1Se. day show coven yes* detente le as areinsmrsWin
3E.(11sivi 10.0).50 Pub. 334 for mar kficroution. If no   *040). See Pub. 334.                                                       ureter a nonetalned deterred corepereslart (NOM) phi' that le
        it oat at sicullyeocl Medan, bees went vtitt held 80:4 6. For ischeddli, repsirt on Sated* C (Form 1010).                    stied Us lie roger emend deaden 4094, Amore' arlinii On
teItt    xi) atel recalve9 beat avower, e      rm 1040-ES                                                                            cement and Midr year defenets.
Kr from 104 I-EBieng. Indvicludo met raped those          Box 7. Sues nonenplaym comperselat II Au en in boodle a
                                                                                                                                     eat 15b. Shoes home ma ramatekneet ulcer en ItIC13(1 Ifast
OrFausti osalslied II hobos 7 Saucer= en ties pep .       bealnear doll:boa fish. kit 7 meg dem cash tou nisi ved far tie            tut dcee rot meet the regionals desalts 4004 ibiS
Poriewilu,tetutladee,cr tenoned pi mat report ei          sale et Iste Otis anode In this bete III SE bum, won gen                   111100.1,111141160 In ceded In We 7.. norompluse cancenatiort
arrotsts 01oil proper tie of the rtet stuns               Schockle C or F(Fam 1040). ad Conpleb Schedule SE (Fbnn                    My anoint inclubdin tax 16s Beefs currenly Ras le alto
                                                          1040). You received tie kr mbabal of Form W-2 bemuse tie payer             Indtidedkr         tole Ttis biome is also abject ha sisstalb I
Lefsu 111194111C ecotroct7 If thiltraen le roomed [rhos   de nolconideryou in employee ard did nst of brad Income boar
Itti iLnUeti Is 01111% ouUc be CAW. if you =IDA 92IINS    socid sesurty aid Medi:are bx 1 you bellow you am an ambito*               eciikbe el 'abbe tepOted en Fern 1040 (or Fan:1 OUPIP ).
lam MI Mut Main an aderolon to yor tee rot= end           and came get he peyerta ccrreelthls f am. repot he ornsurt from            See 'Tetel Tar 11 the Font 1010 (or Form104015t ) 1 rcoul'm
nut pm. kicrarm.,IXdfdly.                                 box 7 on Fenn 1043, Ito 7 (caroms 104134R, Ito 8). You muse also           Baas 16-18. Short setae a locei harm tot eilleakt tomtits
BOX 1.14 opottre do Irani nal estate cri litcherkleE(Fonn complete Farm 8719 and iltichltto ran MUM. If yeU are not in               payments.
1041). MtimCC, spat rents on Sdesille C (Farm 1044 1      otericeetee tut the amount in tbs box Is ore BE harms gcr =MOO. it
)ou omd.dud stalk. Id set:test° do broil add reel °ebb le Irian& fins a spendCaddy ore hatioy), mart Bat Farm 1043,                  Fututedevelepirents. Fe tie Ideal Idamtebn abed
ea a butnest, or felted perecral PEPorlYnetibIllgoalt     Ina 21 gr Fe,m 1040NR. line 21).                                           dreebpments rased taFonn1093-114SC a dd es imundic n
                                                          Box a Etteles sialtute psymerts in feu Of dividends or ksvexempt           sch as leglistimeneded             theysere tuieshed, en to
Iles 2.R eportmsd in glean dl, gel. orMloorPIPMPIX000.                                                                               towiirtgovilbon109(knbe.
                                                          interest IS eel vat by yawl's:Icor at you behalf es a mailed a ben cif


                                                                      0 CORRECTED
   PmsPes         sheet Mama.        er ben, Mete      province, country,               1    Rents                             OMB No. 1545-0115                     Department of tn. TIORIM
                medal code, end telephone number                                                                                                                       Mien* Revenue Ikevia
   AT1.A.C1-11%.4ENT AND BONDING CENTER
   OF ATLANTA LLC
   3.i7 HABERSIIAM AT NORTIILAICE BUILDING F
                                                                                        2 Royalties                                2015                              Miscellaneous
                                                                                                                            Form1099-MISC                                   Inconall
   l'ESCICEIL GA 30084                                                                   3 Other income                     4 Feder* Income tax elteteeld
   (678) 4069707                                                                                                                                                                 Copy :a
   PAT15111Paderal '         Netter.         RECIPIENTS idenli5celion nUmber             5 •Fishing boat prooeede              6 Medical end healthcare pernents'
           111111
                                                                                                                                                                              To be Mai
   Actxtrii uniiir (see InsInictIons)                                                                                                                                                    utiti
                                                       FATCA Illir requirement 7 NortemployeecormensatIon                          Stubble* pigments In lieu of
                                                                    i                                                              dividestts ce Interest                    recipient's
    Ferift9intio, 'deeds:la. dy or toes sate poirek dory. so VP lateen meet code                     7245_70                                                               state Incurs*
                                                                                  9 Payer made direct salsa of              10 Cleo Inseams prcceeds                          tax massy
                                                                                    116.009 a more of Consenter                                                                    when
                                                                                    products to a buyer                                                                        requited.
                                                                                    (recksient) for Melee
  It                                        12                                   13 exam golden parachute                   14 Gross proceeds paid to
                                                                                    payments                                   an ettarey

 ills aktim .100A deft:eels                 18b Section 409A income                     16 State tax withheld               17 State/Payees Mate                      18 State Income
                                                                                                                                                                       $
                                                                                         5         '
                 Case 18-55697-lrc                          Doc 381               Filed 05/24/21 Entered 05/24/21 15:30:23                                                   Desc Main
                                                                                 Document      Page 9 of 23




                       Form  W-9
                       rriay. January 2011)                                  Request for Taxpayer                                                                     my. Penn ta tho
                      Orparirners of the Tiumr„                     Identification Number and Certification                                                                   w
                      inbred%Mb, &Mobs                                                                                                                                eend to woe
                                                                                                                                                                      """      " irstr
                               Nam fan shoran on von, IMAM. las refufrif
                                                              .....
                                 a     le                         ILIA     f AI ZOLL?
                             Susanna narnerdierebarded waft non* if (afferent ffirrn above

                            Chem appropriate boa for (dond but
                            raboiffidliffen Parluiruft:
                                                        )1 Individual/1de PrA2Plet.r         0   C Calpeemthan     OS COrpondiOn         o     Partnership 0   Truedestate

                            o   Umilled liobififY ddriffalivy. enter the htx reasalhoation   =C corporation. 5.5 corporetkon. P.pertnerstapt                                      Erernot two

                            0 other oft. 1.1ructiono
                                                      -                                                                                 Resureater's name and address (optical*



                          tJai account nurnbege) he


                      ▪              Taxpayer identification Number (TIN)
               Emil! your UN in the appropriate box, The TIN provided must match the name given on the 'Name" fine                                Social aecurity number
               to avnld backup withholding. For individuals, this Is your social security number (SSN). However for a
              reektord Men sole proprietor, or disregarded entity, see the Part I instructions on page 3. For other
              &Wats, It is your employer identification number (EN). it' you do not have a number, see How to get s
              ritY On page 3.
                                                                                                                                                                                         113
             Note. if tho account is in more than one name, sae the chart on page 4 for guidelines on whose                                        Employer IdenttIlbeears number
            V lumber to enter.

                                                                                                                                                 4111PWOR                                   3
            Cfralit— a —
                       ertification
          Under ponaltles of perjury, I certify that:
          1. Thu number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and
          2.1 wn not subject to backup withholding because: (a) lam exempt from backup withholding, or (b) I have not been notified by the Internal Rovenus
            Sands& (flS) that J am subject to backup withholding as a result of a failure to report all Interest or dividends, or (c) the IRS has notified me %WEI'
            ro kettles' subject to backup withholding, and
       a I am o U.S. citizen or other U.S, person (defined below).
       i.lertillca Won knatructione. You must cross out item 2 above it you have been notified by the IRS that you are currently subject to backup wilt clan.
      because) you have failed to repot all interest and dividends on your tax return. For real estate transactions. Item 2 does not apply. For mortgago
      intayst paid acquisition or abandonment of secured property cancellation of debt, contributions to an individual retirement arrangement (MA), and
     pante*, payments other than interest and dividends, you are not requited to sign the certification, but you must provide your correct TIN. Son tile
     fnetruoitorus on page 4.
                                   ialli
     Sign           alswiatureof
     Nue]                 WS. penol
                               rea                                                                                                    Dab                410;\
     •••••••••••.••


     Geviorell Instructions                                                                                      Note. Its requester gives you a form other than Form W-9 to fume
                                                                                                                 your TIN, you must use the requester's form it It is substantially snit e
    Smfion references are to the Internal Revenue Code unless otherwise                                          to this Form W-9.
    naiad.                                                                                                       Definition of a U.S. parson. For federal tax purposes, you art
    aPtilpauie of Form                                                                                           considered a U.S. person It you are:
     por sac who is required to file an information return with the IRS must                                     • An Individual who is a U.S. citizen or U.S. resident alien,
   otsatin your tsnisct taxpayer identification number (TIN) to report, for                                      • A partnership, corporation, company, or easociation created or
  (Mewls, income paid to you, real estate transactions, mortgage interest                                        organized in the United States or under the laws of the United ElatnE,
  yotrt mkt acquisition or abandonment of secured property, cancellation                                         • An estate (other than a foreign estate), or
  of chit t, er cvntributions you made to an IRA.
                                                                                                                 ▪ A domestic trust (as defined in Regulations secdon 3017101-T).
    Ikea Fen IV-9 only if you are a U.S. person (Including a resident
   shin), to mild° your correct 11P1 to the person requesting It (the                                            Special rules for parbmrsbips. Partnerships that conduct a trwie
   Itcpaater, flint when applicable, to:                                                                         business in the United States are generally required to pay a w Ittitolding
                                                                                                                 tax on any foreign partners' share of income from such bur-Anon.
      i. GIrtify Veit the TIN you are giving is correct (or you are waiting for a                                Further. In certain cases where a Form W-9 has not been 144X0ittf,i, a
  rxerbrr to be leased),                                                                                         partnership is required to presume that a partner is a foreign parson,
     2. Catty Mot you we not subject to backup withholding, or                                                   and pay the withholding tax. Therefore, if you are a U.S. person It re Ito
    a Claim 'exemption from backup withholding if you are a U.S. exempt                                          partner in a partnership conducting a trade or business in the United
                                                                                                                 States, provide Form W-9 to the partnership to eralbTist' I your U.V.
 1)Wilr. appliceible, you we also certifying that as a US. person, your
 ilk:cad:4u abere Of any partnership income from a US. bade or business                                          status and avoid withholding on your share of partnership iitoarna.
 3 not aukect In the withholding tax on foreign partners' sham of
Illuertivity connected Income.
                               Case 18-55697-lrc             Doc 381        Filed 05/24/21 Entered 05/24/21 15:30:23       Desc Main
                                                                           Document     Page- 10 of 23
                                                                                                 Okitt iiri - 114:4
                                                                                                   -                   tin I




                                       1984 - 2020



                                                Send1 Flo e s                                                    *     Share



                                      BURNOUGH, Valeri C.


                                       Of Riverdale, passed Nov. 2, 2020. Funeral arrangements entrusted to
                                       Dortch-Williamson Funeral & Cremation Services, Riverdale GA.


                                      To Plant Memorial Trees in memory, please visit our Sympathy Store.



https://wwwlegacy.com/obituaries/atfanla/obiluary.aspx?n=valeri-burnough&pid=197063960&fhid=5427                                       1/4
                                Case 18-55697-lrc               Doc 381            Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                                                                                Document
                                                                           i-4e1.101;g:i.(.7,iniet,11,!.1
                                                                                                      -
                                                                                                          Page 11 of 23


                                                                                                                 -nrk
                                         r         t'eu            V.:lit:III                             (:11   ":171-1.




                                        Burr
                                        See n



                                        MEMORIAL EVENTS



                                             NOV Viewing
                                                          04:00 - 06:00 PM
                                              8
                                                       Dortch-Williamson FLJ ne ra1 & Cremation Services

                                                                Send Flowers




                                             NOV          Funeral service
                                                            :00 AM

                                                       Dortch-Williamson Funeral & Cremation Services

                                                            *   Send Flowers



                                                                                Funeral services provided by

https://www.legacy.com/obituaries/atlanta/obituary.aspx?n=valeri-burnough&pid=1970639608,thici=5427                                       71d
                               Case 18-55697-lrc               Doc 381          Filed 05/24/21 Entered 05/24/21 15:30:23             Desc Main
                                                                    Vairn
                                                                               Documenty I r':464Page
                                                                            i3utI   Hoji:        -    -
                                                                                                       12 of 23 - 1iIItI
                                                                                                                  04 jUtlf   rii1i.); I




                                                                                             141n Hvvy    cAry
                                                                                            Riverdale. GA 30296

                                                                                               770-907-8548



                                                                                               Send Fi tlers


                                                                        the Order by phone: (866) 764-7853




https://www.legacy.corn/obituarieslatlantaiobituary.aspx?n=valeri-burnough&pid=197063960&fhid=5427                                               114
                               Case 18-55697-lrc               Doc 381             Filed 05/24/21 Entered 05/24/21 15:30:23                                   Desc Main
 5124/41.14                                                         Vakti
                                                                                  Document     Page 13 of 23
                                                                               13{.11.111,MUlt iiinitrAry   -   iiji   - Kovertiaitt,




                                                                     • —•-te
                                                                                            IC'
                                                                                                                Vktk-y                  t   1.1   of   1r "




                                                                                                       Legacy
                                                                                     CC. 2021 Legacy.com AU rights Reserved




h ttps://www.legacy.com/obituaries/atiaMaiobituary. a spx?n=valeri-burn0ugh&pid=1970639608dbid=5427                                                                       A IA
                               Case 18-55697-lrc           Doc 381       Filed 05/24/21 Entered 05/24/21 15:30:23 Desc Main
bi24i2021                                                             Document              Page 14 of 23
                                                              063ioasy fut 'v'eiuttC. Bumutmii            ej.e. C;clitahuts Setvicets



                             F.P.-rn1 z cr-mr.tirsr: Servtccs (,




                                                                Valeri C. Burn ough
                                                             April 29, 1984 - November 2, 2020 (age 36)

                                                                             Recommend 2S


                                                                         f     V         (nnato:?subject=Obitua ry%20Listing&body=Obituary0A

                                  Obituary & Services                                                             Tribute Wall



  Obituary
                             Share a memory                                                             Send Flowers
  Valeri C. Burnough passed November 2, 2020. Services entrusted to Dodch-Williamson Funeral & Cremation Services.
                                                                                             (/obituaryNaleri-Burnoughisympathy)
  To send flowers to Valeri's family, please visit our floral store. (lobituaryNaleri-Burnough/sympathy)
https://www.dortchwilliamson.com/obituaryNaleri-Burnough                                                                                  1/3
                                Case 18-55697-lrc               Doc 381        Filed 05/24/21 Entered 05/24/21 15:30:23 Desc Main
 5)24/2021                                                                  Document              Page
                                                                     Obikunv kir Vain C E;urliotiyit i Do! 15 of 23f-u,,,ta & Crcrilort Seovices




  Services
   VIEWING
                                                                                                          Directions      (https://rnaps.google.com0
   Sunday
   November 8, 2020                                                                                q=1410+Highway+138+SVV,+Riverdale,+GA+30296)
   4:00 PM to 6:00 PM
   Dortch-Williamson Funeral & Cremation Services
   1410 Highway 138 SW
   Riverdale, GA 30296
                                                                                                         Email Details




   OUTSIDE CELEBRATION OF LIFE SERVICE
   Monday
                                                                                                    A     Directions     : (https://rnaps.google.comn
   November 9, 2020                                                                                q=1410+Highway+138+SW,+Riverdale,+GA+30296)
   11:00 AM
   Dortch-VVilliamson Funeral & Cremation Services                                                   0   Text Details
   1410 Highway 138 SW
   Riverdale, GA 30296
                                                                                                     taM Email Details



                                                                         Video is available for this event

                                                            11114 Click here to access the video   (https://vime0.conri/476992999)




  CREMATION
                                      Share a memory                                                A     Directions     (https:/f3t#01431N946omi?
  Riverdale Crematory                                                                              q=1410+HighwaYlAgiaPAAW4§1.6tg614/01MW)

https://www.dartchwilliamson.corn/obituaryNaleri-Burnough                                                                                               213
                               Case 18-55697-lrc           Doc 381            Filed 05/24/21 Entered 05/24/21 15:30:23                                          Desc Main
5,24;2°21                                                        Obiiiraiy
                                                                             Document
                                                                             for Viii
                                                                                          Page 16 of 23Furrt0
                                                                                        C. Bortiotruii   1.)()1   1- WIlliaii*On       Clem:Alio')   Services



   1410 Highway 13it SW                                                                                           0     Text Dets
   Rivrdale, Georgia 30296

                                                                                                                  t7.. Email Details




                 0 2021 Dortch-Williamson Funeral & Cremation Services. All Rights Reserved. Funeral Home website by CFS (https://www.consolidatedfuneralservices.com) & TA
                                             (https://www.tributearchive.corn) I Terms of Use (/terms-of-use) I Privacy Policy (/privacy-policy)




                                     Share a memory                                                                                                  Send Flowers

                                                                                                                                    (/oloituaryNaleri-Burnoughisympathy)

https://www.dortchwilliamson.com/obituaryNaleri-Burnough                                                                                                                      3/3
Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                              Document     Page 17 of 23




                               EXHIBITB
Case 18-55697-lrc             Doc 381       Filed 05/24/21 Entered 05/24/21 15:30:23                           Desc Main
                                           Document     Page 18 of 23



         Case 18-55697-Irc        Doc 275      Filed 04/16/20 Entered 04/20/20 13:37:42                Desc Main
                                               Document     Page 1 of 2




From:                              vcburnough@aol.com
Sent: '                            Thursday, April 16, 2020 4:12 PM
To:                                emergencyfiling
Subject:                           Case 18-55697-LRC


Hello,

I'm responding to the the case, I'm a debtor of this case and would still like to move forward with the amount that was
ordered by the court.


Thank you,                                                                                      NW in US. Ban kniptqCourt
                                                                                                     Atlanta. Georgia
Velar' Bumough
                                                                                                    APR 1.6 2020




                                                             1
          Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                                        Document     Page 19 of 23




                                                     by Cassandra Johnson Landry.
                                                     (related document(s)274) (aam)
                                                     (Entered: 04/27/2020)

                                 278                 Certificate of Mailing by BNC of
                                 (4 pgs)             Order and Notice Notice Date
                                                     04/23/2020. (Admin.) (Entered:
          04/23/2020                                 04/24/2020)

                                 277                 Motion to Quash Subpoenas by a non-
                                 (50 pgs; 3 docs)    party filed by Kerry S. Doolittle on
                                                     behalf of Jojo John. (Attachments: # 1
                                                     Exhibit Exhibits Part 1 # 2 Exhibit
          04/22/2020                                 Exhibits part 2) (Doolittle, Kerry)

                                 276                 Order and Notice of Deficient Filing.
                                 (2 pgs)             Service by BNC. Entered on
                                                     4/21/2020. (related document(s)275)
          04/21/2020                                 (law)

                                 274                 Objection to Order Issued April 7,
                                 (78 pgs)            2020 filed by Cassandra Johnson
                                                     Landry. (related document(s)267)
          04/17/2020                                 (aam) (Entered: 04/20/2020) 0

                                 275                 Letter to Court dated April 16, 2020
                                 (2 pgs)             filed by Valeri Burnough. (scm)
                                                     [Pursuant to General Order 34-2020,
                                                     this document was received for filing
                                                     via email or fax.] (Entered:
          04/16/2020                                 04/20/2020)

                                 273                 Submission of Proof of Service filed
                                 (4 pgs)             by Cassandra Johnson Landry. (aam)
          04/16/2020                                 (Entered: 04/17/2020) 0

                                 272                 Submission: Filing of Response in the
                                 (6 pgs)             US Federal District Court of Georgia
                                                     Filed by Cassandra Johnson Landry.
          04/16/2020                                 (0,1j-intake)




B of 52
Case 18-55697-lrc   Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                              Document     Page 20 of 23




                          EXHIBIT C
Case 18-55697-lrc               Doc 381    Filed 05/24/21 Entered 05/24/21 15:30:23   Desc Main
                                          Document     Page 21 of 23
                (;-1,771;

 "9'64                      Rci, NIA;
         ,Z.g
                                                                                       F.:..;.:,., 0.--4-7--, • -..t-:                - --,s, ..-7.77,;7;•,4
                                                                                                 S-11L;A.j. *Ls:7.a SC               'S".;mee#1, ...MIEWM2ate smentyramm.
                                                                                       1-sz•ar..14:.*Z"..litl.
                                                                                       i • 4 .1 • ir4.1.1 6-1-, Oa, .-. ,   . +.-%             la    I PS
                                                                                                                                              ..7.   ..... ••!...,.
                                                                                                                                                                 . - ---    ±

                                                                                                                     0004755435 FEB 02 2021
                                                                                       Pri."-            - '667:4•;; MAILED FROM ZIP CODE 30305




                                                   Valeri Bumough
                                                   do Cassandra Johnson Landry
                                                   PO Box 1275
                                                   Grayson, GA 30017


                                                300 .1. 7S0024 E3024
 Case 18-55697-lrc          Doc 381  Filed 05/24/21 Entered 05/24/21 15:30:23 Desc Main
                                    Document     Page 22 of 23
  Case 18-55697-Irc         Doc 333 Filed 02/02/21 Entered 02/02/21 08:21:05 Desc Main
                                    Document     Page 1 of 7


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

In re: LANDRY, CASSANDRA JOHNSON                                 Case No. 18-55697-LRC




                     Debtor(s)


                                 NOTICE OF TRUSTEE'S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that S. Gregory Hays,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee's professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee's Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                           1340 Richard B. Russell Bldg.
                                             75 Ted Turner Drive, SW
                                                Atlanta, GA 30303
        Please take further notice that the Court will hold a hearing on the Trustee's Final Report and
Applications for Compensation in Courtroom 1204, United States Courthouse, 75 Ted Turner Drive, SW,
Atlanta, Georgia, at 10:10 a.m. on March 11,2021.

        Given the current public health crisis, hearings may be telephonic only. Please check the "Important
Information Regarding Court Operations During COVID-19 Outbreak" tab at the top of the GANB Website prior
to the hearing for instructions on whether to appear in person or by phone.

         Your rights may be affected by the Court's ruling on these pleadings, You should read these pleadings
carefully and discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.) If you do not want the Court to grant the relief sought in these
pleadings or if you want the court to consider your views, then you and/or your attorney must attend the
hearing. You may also file a written response to the pleading with the Clerk at the address stated below, but
you are not required to do so. If you file a written response, you must attach a certificate stating when, how and
on whom (including addresses) you served the response. Mail or deliver your response so that it is received by
the Clerk at least two business days before the hearing. The address of the Clerk's Office is Clerk, U.S.
Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, Atlanta Georgia 30303. You must also mail a copy of your
response to the undersigned at the address stated below.



Date Mailed: 02/02/2021                                    By: /s/ S. Gregory Hays
                                                                              Chapter 7 Trustee
S. Gregory Hays
2964 Peachtree Road, NW, Ste. 555
UST Forrn101-7-NFR (10/1/2010)
Case 18-55697-lrc            Doc 381 Filed 05/24/21 Entered 05/24/21 15:30:23 Desc Main
                                    Document      Page 23 of 23
 Case 18-55697-Irc           Doc 333 Filed 02/02/21 Entered 02/02/21 08:21:05 Desc Main
                                     Document     Page 5 of 7



 Claim       Claimant                              Allowed Amount         Interim Payments                Proposed
 No.                                                      of Claim                  to Date               Payment
 5           Department of the Treasury                         0,00                     0.00                  0.00
 23          Cassandra Johnson Landry                           0.00                     0.00                  0.00
             For Alliance For Change

                                                 Total to be paid for priority claims:                          0.00
                                                 Remaining balance:                                        82,334.55

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $187,192.71 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 44,0 percent plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
 Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
 No.                                                       of Claim                 to Date                Payment
 2           Bureaus Investment Group                     13,719.40                      0.00              6,034.33
             Portfolio No 15 LLC
  3          Valeri Burnough                              30,060.95                      0,00             13,221.97
 4           American Express National                    13,312.03                      0.00              5,855.14
             Bank
 6           Midland Funding LLC                            9,000.99                     0.00              3,958.98
 9           Quantum3 Group LLC                               182.60                     0.00                 80.31
 12          Bank of America N.A.                         22,656.01                      0.00              9,964.98
  13         Bureaus Investment Group                     11,439.52                      0.00              5,031.54
             Portfolio No 15 LLC
 14          CACH, LLC                                    33,646.86                      0.00             14,799.18
  15         Woodbridge Mortgage                                 0.00                    0.00                   0,00
             Investment Fund 3A, LLC
  16         Emory Eastside Medical                           150.00                     0.00                 65.98
             Center
  20         Georgia Department of                        42,634.37                      0.00             18,752.23
             Community Health
  21         Bureaus Investment Group                     10,389.98                      0.00              4,569.91
             Portfolio No 15 LLC
  22         Alliance For Change Through                         0.00                    0.00                   0.00
             Treatment LLC




UST Form 101-7-NFR (10/1/2010)
